Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is a bone plate holder (110) having a body (120) having a first end (114) having a first curved portion (128) and a second end (116) having a second curved portion (128), each curved portion (128) terminating at an abutment (140), the first and second ends (114,116) being part of a single monolithic structure, wherein each abutment (140) has a first diameter and the curved portions (114,116) have a second diameter less than the first diameter, and each abutment (140) faces in the same direction (Fig. 1-6).
The closest prior art of record appears to be: Mosteller (US Patent 4953817). Mosteller discloses a device (10) having a first end having a first curved portion (50) and a second end having a second curved portion (34,36), each curved portion terminating at an abutment (56,46,48), the first and second ends  being part of a single monolithic structure, and wherein the abutments have a larger diameter than the curved portions (Fig. 1-3). However, Mosteller does not recite wherein the abutments face in the same direction, and modifying Mosteller to have the abutments facing in the same direction would destroy the intended use of the invention and prevent the device from being able to be hung from a location while still being able to accept device to be hung from the curved portions.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775